United States Securities and Exchange Commission Washington, D.C. 20549 FORM 10-KSB/A Amendment No. 1 xAnnual Report Pursuant To Section 13 or 15(d) of The Securities Exchange Act of 1934 For the Fiscal Year ended December 31, 2006 oTransition Report Pursuant to Section 13 or 15(d) of the Securities and Exchange Act of 1934 For the Transition Period FromTo Commission File Number 000-49863 Tennessee Valley Financial Holdings, Inc. (Exact name of small business issue as specified in charter) Tennessee 45-0471419 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 401 South Illinois Avenue Oak Ridge, TN (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: 865-483-9444 Securities registered pursuant to Section 12(g) of the Act: Common Stock (par value $1.00 per share) The registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Disclosures of delinquent filers in response to items 405 of Regulation S-B is not contained in this form, and no disclosure will be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. [] Yes [X] No The registrant’s revenues for the most recent fiscal year were $12,488,000. At March 17, 2007 the aggregate market value of the voting stock held by non-affiliates of the registrant was approximately $8,657,844. As of March 18, 2007 registrant had 1,509,571 shares of its $1.00 par value common stock outstanding. Documents Incorporated by Reference: Proxy Statement related to 2007 Annual Meeting of Shareholders. EXPLANATORY NOTE This Amendment No. 1 on Form 10-KSB/A to the Company’s Annual Report on Form 10-KSB for the year ended December 31, 2006, initially filed with the Securities and Exchange Commission on April 2, 2007, includes the fiscal year 2005 audit opinion of the predecessor auditor which was inadvertently omitted and is included herein on page 26. In addition, a typo was corrected in the supplemental cash flow information on page 32 relating to the acquisition of foreclosed real estate. We are filing this Form 10-KSB/A to correct these oversights. Except as described above, no other changes have been made to the original Form 10-KSB. Except for the changes stated above, this Form 10-KSB/A does not reflect events occurring after the filing of the Form 10-KSB or modify or update those disclosures, including any exhibits to the Form 10-KSB affected by subsequent events. Accordingly, this Form 10-KSB/A should be read in conjunction with our filings with the Securities and Exchange Commission made subsequent to the filing of the original Form 10-KSB, including any amendments to those filings. Table of Contents Part I: Item 1: Description of Business 1 Item 2: Description of Property 10 Item 3: Legal Proceedings 10 Item 4: Submission of Matters to a Vote of Security Holders 10 Part II: Item 5: Market for Common Stock and Related Stockholder Matters 11 Item 6: Management’s Discussion and Analysis or Plan of Operation 12 Item 7: Financial Statements 24 Item 8: Changes in and Disagreements with Accountants onAccounting and Financial Disclosure 53 Item 8A: Controls and Procedures 53 Part III: Item 9: Directors, Executive Officers, Promoters and Control Persons;Compliance with Section 16(a) of theExchange Act 53 Item 10: Executive Compensation 53 Item 11: Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 53 Item 12: Certain Relationships and Related Transactions 53 Item 13: Exhibits 54 Item 14: Principal Accountant Fees and Services 54 Signatures 55 PART I ITEM 1.
